Citation Nr: 1639394	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1993 to August 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) rating decision in September 2010 that inter alia, (1) granted service connection for anxiety disorder with depression, (2) denied service connection for lower back pain, and (3) denied reopening and continued the denial of service connection for posttraumatic stress disorder (PTSD) based on a finding that no new and material evidence had been submitted.  The Veteran's claims file is now in the jurisdiction of the Wichita, Kansas Regional Office (RO).  The Veteran has only appealed the issue of service connection for a low back disability.  An August 2014 Board decision (by a VLJ other than the undersigned) remanded the case for additional development.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

It appears that pertinent private treatment records are outstanding.  The Veteran submitted September 2014 and December 2015 letters from a private provider, Dr. SEB.  The letters describe that the Veteran has been under her care, and discuss a nexus between his current back pain and his military service.  Additional records of private treatment from Dr. SEB are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent information, they should be obtained.

Additionally, in the December 2015 letter, Dr. SEB opined that based on her review of the his records she believes "some part of his degenerative disc disease is at least as likely as not to have been caused by his time in the service."  The Board finds that she did not provide adequate rationale to support her opinion, and that the AOJ should contact Dr. SEB and give her the opportunity to provide an explanation for her opinion that the Veteran's degenerative disc disease is at least as likely as not related to his active military service.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App 120 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his low back disability not already associated with the record, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include records from Dr. SEB at Allergy Link, P.A. in Overland Park, Kansas.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. In regard to a December 2015 letter in which Dr. SEB states that she believes "some part of his degenerative disc disease is at least as likely as not to have been caused by his time in the service," the AOJ should contact Dr. SEB and ask her to provide an addendum letter with an explanation (based on sound medical principles and noting the underlying clinical findings) for her opinion that the Veteran's low back disability is at least as likely as not related to his active military service or events therein.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


